Opinion by
Judge Pryor:
If by the terms of the agreement between Beall and the appellee he had the right to redeem the houses, or rather if they were merely pledged to the appellee for the purpose of indemnifying him for the money advanced, and there was a tender or offer to redeem, and the appellee refused, an action could be maintained for the property itself.
The appellee only denies the title of the appellant, and does not attempt to rely on the pledge made or ask that he be first paid before the possession is delivered.' That he might by a proper pleading have the property sold to pay the money for which it was pledged there can be no doubt.
The bailment is not even pleaded, and there is no attempt to enforce the lien if any exists. As to the issue of fact this court gives no opinion, and can only say that from the plaintiff’s proof, if true, he was entitled to recover. The judgment is reversed and cause remanded for further proceedings. The appellee should be allowed to amend and enforce his lien in equity if he has any. The question as to whether his purchase was absolute or not is left undetermined.